                 Case 1:19-cv-00378-GSA Document 19 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ANTONIO MARTINEZ,                        1:19-cv-00378-GSA-PC
12                  Plaintiff,                     ORDER STRIKING PLAINTIFF’S NOTICE
                                                   FOR LACK OF SIGNATURE
13         vs.                                     (ECF No. 18.)
14   M. NAVARRO, et al.,
15                 Defendants.
16

17          Jose Antonio Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On August 21, 2020, Plaintiff
19   filed a notice to the court that he wishes to proceed with the claims found cognizable by the court.
20   (ECF No. 18.) The notice is unsigned. All filings submitted to the court must bear the signature
21   of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY
22   ORDERED that Plaintiff's notice, filed on August 21, 2020, is STRICKEN from the record for
23   lack of signature.
24

25
     IT IS SO ORDERED.

26      Dated:      August 24, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
